Case 2:19-bk-52861       Doc 84    Filed 01/25/21 Entered 01/25/21 09:08:53             Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                           :           Case No. 19-52861
         JOSE R. VILLAVICENCIO,                  :
                                                 :           Chapter 7
                                                 :
                       Debtor.                   :           Judge Hoffman

         CHAPTER 7 TRUSTEE’S MOTION REQUESTING JUDICIAL NOTICE IN
           TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM OF EXEMPTIONS

         Now comes Myron N. Terlecky, the Chapter 7 Trustee (the “Trustee”) and hereby

respectfully moves the Court to take judicial notice of the records of this proceeding pursuant to

Federal Rule of Evidence 201 prior to entering a decision on Trustee’s Objection heard at the

December 14, 2020 Hearing (the “Hearing”).

         A Memorandum in Support is Attached.

                                      Respectfully submitted,



                                        /s/ Myron N Terlecky
                                      Myron N. Terlecky (0018628)
                                      John W. Kennedy (0042672)
                                      Strip, Hoppers, Leithart, McGrath & Terlecky Co., LPA
                                      575 South Third St.
                                      Columbus, OH 43215
                                      Telephone (614) 228-6345
                                      Facsimile (614) 228-6369
                                      Email: mnt@columbuslawyer.net
                                              jwk@columbuslawyer.net
                                      Attorneys for Chapter 7 Trustee
Case 2:19-bk-52861       Doc 84    Filed 01/25/21 Entered 01/25/21 09:08:53              Desc Main
                                   Document     Page 2 of 5



                                MEMORANDUM IN SUPPORT

                                              FACTS

       1.      The Debtor filed Amended Schedules A/B and C on June 15, 2020 (Doc. 54)

claiming an exemption in an asset described as Madison Trust (JRV SEPIRA LLC) (the “LLC”)

in the amount of $240,000 pursuant to O.R.C. §2329.66(A)(10)(b).

       2.      The issue of the allowance of this exemption is currently before the court on

Chapter 7 Trustee’s Objection to Debtor’s Claim of Exemption (Doc. 55) and the Supplement to

Objection of Chapter 7 Trustee to Debtor’s Claim of Exemptions (Doc. 57), (together, the

“Objection”); the Response to Chapter 7 Trustee’s Objection to Debtor’s Claim for Exemption

(Doc. 55) and Supplement (Doc. 57) (Doc. 58) (the “Response”) filed by the Debtor; and the Reply

of Chapter 7 Trustee to Response to Chapter 7 Trustee’s Objection to Debtor’s Claim for

Exemption (Doc. 55) and Supplement (Doc. 57) (Doc. 58) (Doc. 61) (the “Reply”).

       3.      This Court held a hearing on the Objection and the Response on December 14, 2020

(the “Hearing”).

       4.      On December 13, 2020, the Debtor filed Amended Schedules A/B and C (Doc. 76)

(the “December 13 Amendment”) asserting an exemption in the LLC pursuant to O.R.C.

§2329.66(A)(10)(c).

                                          ARGUMENT

       Federal Rule of Evidence 201(b) states “(T)he court may judicially notice a fact that is not

subject to reasonable dispute because it: (1) is generally known within the trial court’s territorial

jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” Fed. R. Evid. 201(b)(1-2). The court may take judicial notice on its

own or must take judicial notice if a party requests it and the court is supplied with the necessary



                                                 2
Case 2:19-bk-52861        Doc 84    Filed 01/25/21 Entered 01/25/21 09:08:53               Desc Main
                                    Document     Page 3 of 5



information. Fed. R. Evid. 201(c). The court may take judicial notice at any stage of the

proceeding. Fed. R. Evid. 201(d).

       In this matter, the December 13 Amendment was filed the calendar day prior to the

Hearing. The Trustee went forward on the Objection and the parties agreed that the Objection

would apply to the December 13 Amendment (See, Doc. 78). However, in filing his post-hearing

brief in accordance with the terms on an Order of this Court (Doc. 77), it is clear that additional

evidence in the form of pleadings with the court that have been incorporated into the court’s

records are needed. Those pleadings are the adversary proceedings filed in this case (see, Coward

v. Villavicencio, Adv. Pro. No. 19-02097( Doc. 26) and McDermont v. Villavicencio, Adv Pro No.

19-02140 ( Doc. 45). These records may be accurately and readily determined as part of the record

in ruling on the Objection. It is vital that the Court consider the full scope of conduct of the Debtor

and information contained in the pleadings and documents submitted in rendering a decision on

the Objection, particularly when the issues raised in the December 13 Amendment were raised for

the first time the calendar day prior to the Hearing.

       For the foregoing reasons, the Trustee respectfully requests that the Court take judicial

notice of the court records filed in this proceeding prior to entering a judgement on the Trustee’s

Objection and grant such other and further relief as the court may deem appropriate.

                                       Respectfully submitted,

                                         /s/ Myron N Terlecky
                                       Myron N. Terlecky (0018628)
                                       John W. Kennedy (0042672)
                                       Strip, Hoppers, Leithart, McGrath & Terlecky Co., LPA
                                       575 South Third St.
                                       Columbus, OH 43215
                                       T: (614) 228-6345 F: (614) 228-6369
                                       Email: mnt@columbuslawyer.net
                                               jwk@columbuslawyer.net
                                       Attorneys for Chapter 7 Trustee

                                                  3
Case 2:19-bk-52861        Doc 84    Filed 01/25/21 Entered 01/25/21 09:08:53              Desc Main
                                    Document     Page 4 of 5



 NOTICE OF CHAPTER 7 TRUSTEE’S MOTION REQUESTING JUDICIAL NOTICE
     IN TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM OF EXEMPTIONS

The Chapter 7 Trustee has filed papers with the Court seeking to have the Court take judicial notice
of pleadings filed in this case.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
consult one.

If you do not want the court to grant the relief sought in the Motion, then on or before twenty-
one (21) days from the date set forth in the certificate of service for the Motion, you or your
attorney must file with the court a response explaining your position by mailing your response by
regular U.S. Mail to Clerk, United States Bankruptcy Court, 170 North High Street, Columbus,
Ohio 43215, OR your attorney must file a response using the court's ECF system.

The court must receive your response on or before the above date.


You must also send a copy of your response either by 1) the court's ECF System, or by 2) first
class U.S. Mail to:
 United States Trustee                  Myron N. Terlecky, Esq.
 170 North High Street, Suite 200       Strip, Hoppers, Leithart, McGrath & Terlecky Co., LPA
 Columbus, Ohio 43215                   575 South Third Street
                                        Columbus, Ohio 43215

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the Motion and may enter an order granting that relief without further notice or
hearing.
                                 CERTIFICATE OF SERVICE


        I hereby certify that a copy of the foregoing CHAPTER 7 TRUSTEE’S MOTION
REQUESTING JUDICIAL NOTICE IN TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM OF
EXEMPTIONS was served (i) electronically on the date of filing through the Court’s ECF System
on all ECF participants registered in the case at the email address registered with the Court and (ii)
by first class U.S. Mail on January 25, 2021 addressed to:


Office of the U.S. Trustee
170 North High Street, Suite 200
Columbus, OH 43215
Herbert N. Strayer, Jr.
1071 South High St.
Columbus, OH 43206

                                                  4
Case 2:19-bk-52861      Doc 84   Filed 01/25/21 Entered 01/25/21 09:08:53     Desc Main
                                 Document     Page 5 of 5



Jose R. Villavicencio
P O Box 32185
Columbus, OH 43232

Also Served At:

Jose R. Villavicencio
3339 Daglow Rd.
Columbus, OH 43232


                                                 /s/ Myron N. Terlecky
                                                Myron N. Terlecky (0018628)




                                            5
